Title: To Benjamin Franklin from Patrick Henry, 3 March 1778
From: Henry, Patrick
To: Franklin, Benjamin


Sir,
Wmsburg in Virga March 3d 1778
Captain Lemaire the Gentleman whom you were pleased to recommend to his Excellency General Washington will have the honor to deliver you this. He called here in his Way to the Camp, and fell into Conversation with Mr. Loyaute our Inspector general of Artillery and Military Stores on the Subject of his Department, in which are many capital Deficiencies. Understanding that there are many supernumerary Officers in our Army, the Captain desirous to render us his best Services, has agreed to return to France and there to assist in procuring for this State such Articles as are absolutely necessary for our Defence. Mr. Loyaute has furnished an Invoice which the Captain carrys to William Lee Esquire Agent for this State with a Letter from me desiring him to use every Endeavour to procure the Articles specified the want of which may be fatal to Virginia. Our Inspector has written to his Father who I understand is Inspector of Artillery &c. in France and to some other Friends to assist the Agent with their Influence; For it may easily be conceived that we have not money deposited there ready to make payment for what we want. We have large quantities of Tobacco ready on board Vessels bound to Nantz and other Ports of the Kingdom, which have been blocked up by the British Ships a long time. The Articles now sent for will serve to open that commerce, which I trust will be found an object worthy the Attention of the french Nation, with whom it is our Wish to form the most interesting Connexions.
After all the signal Services which this State in Common with America, has received at your Hands, may I be permitted Sir to hope for your pardon when I ask for one more? It is that you may be pleased to assist with your Influence the Applications of Messrs. Lee and Loyaute and their Friends to obtain the Arms and Stores.
It gives me pain that you should thus be put upon the Business of Solliciting additional Favours for a people perhaps altogether unknown to those you may have occasion to address. I wish rather to see you confering Benefits. But for this, the Time is not yet come. It may one Day happen.
Chesapeak Bay is guarded by one English 64 Gun Ship and four 36 gun Frigates. They lord it here at present. We have two Frigates building and some Galleys in service; However I have no Expectation of facing the British power on the Water unassisted by France whose Interposition would secure our Trade. At present the Inlets on our Eastern Shore, and that at Oceacock [Ocracoke] in North Carolina are the best Channels thro’ which our Trade can pass. Thro’ the latter I wish Captain Lemaire to return.
Tobacco or any other production of Virginia shall be shipped in such manner and to such places as the Agent can find acceptable in order to make payment for the Arms and Stores specified in the Invoice. Added to this I can only say that the State of Virginia will ever bear in gratefull Remembrance the good offices you may please to render in this important affair. On behalf of the Commonwealth I have the Honor to be with Sentiments of the highest Regard and Esteem Sir your most obedient and very humble Servant
P. Henry
Honble Benja Franklin Esqr
 
Addressed: To / The honorable Benjamin Franklin Esqr / at / Paris / favor’d by Capt. Le Maire
Notation: Govr Henry Virginia about Capt Le Maire March. 3. 1778.
